MILLS, Judge.
Daniels seeks review of the Commission’s order establishing his presumptive parole release date (PPRD). We affirm.
Although charged with attempted first degree murder, Daniels was convicted of the lesser included offense of attempted second degree murder for which he was sentenced to 15 years imprisonment. In establishing his PPRD, the Commission aggravated Daniels outside the matrix ranges by 12 months because a firearm was used in the commission of the offense and by 24 months because the offense resulted in great bodily injury to the victim.
Daniels urges that the Commission erred in aggravating him outside the matrix ranges because the use of a firearm and great bodily injury were used in setting the severity of the offense. The record does not support this contention. Moreover, neither the use of a firearm nor great bodily injury are elements of attempted second degree murder.
Affirmed.
BOOTH and SHIVERS, JJ., concur.